DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bobbitt et al. (2012/0239248) and Morgal et al. (2010/0228405).
Claim 1: Bobbitt teaches a vehicle station system (Fig.4), comprising: a dock (72), wherein the dock (72) comprises: a locking arrangement (74) configured to secure a bicycle (10) to the dock (72) and release the bicycle (10) from the dock (72) (Par.32); and a computing system (64) that includes: a processor (66) (Par.32) (Fig.8); an interface (76 and 78) operatively coupled to the processor and configured to receive authentication information from a user (Par.33); wherein the processor (66) is configured to authenticate the user based on the authentication information, and, responsive to authentication of the user, cause the locking arrangement (74) to transition from a locked configuration to an open configuration such that the user can remove the bicycle (10) from the dock (72) (Par.32); and a transceiver (142) operatively coupled to the processor (66) and configured to maintain a communication connection between the dock (72) and a remote server (90), wherein the transceiver (142) is also configured to transmit a user identification corresponding to the user and a bicycle identification corresponding to the bicycle to the remote server (90) (Par.50 and 54, A given user is correlated with a particular bicycle. Therefore, the server receives the user identification in order to correlate a user and a bicycle.).
Bobbitt does not explicitly teach the locking arrangement being a latch.
Morgal teaches a vehicle station system (Fig.1), comprising: a dock (300), wherein the dock (300) comprises: a latch (304/312) configured to secure a bicycle (PEV) (Par.3) to the dock (300) (Fig.9) and release the bicycle (PEV) from the dock (300) (Fig.8) (Par.132-133).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Morgal in the system of Bobbitt to have had a simple locking mechanism capable of handling the mechanical stresses that would be delivered during typical attempts to overpower the locking mechanism (Par.133) thereby preventing bicycle theft.
Claim 2: Bobbitt and Morgal teach the limitations of claim 1 as disclosed above. Bobbitt does not explicitly teach wherein the latch is de-energized in between state changes from the locked configuration to the open configuration and the open configuration to the locked configuration.
Morgal teaches the latch (304/312) is de-energized in between state changes from the locked configuration to the open configuration and the open configuration to the locked configuration (Par.129, The solenoid that activates the latch is only energized when unlocking the latch. Therefore, it is de-energized in between state changes.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Morgal in the system of Bobbitt to have had applied only applied power when the electrically activated latch is desired to be operated (Par.129) thereby preventing unnecessary power usage.
Claim 3: Bobbitt and Morgal teach the limitations of claim 1 as disclosed above. Bobbitt teaches the interface (76 and 78) includes one or more card readers to receive one or more of the authentication information (membership card) and payment information (debit card) (Par.33).
Claim 7: Bobbitt and Morgal teach the limitations of claim 1 as disclosed above. Bobbitt teaches further comprising the bicycle (10) (Par.24), wherein the bicycle (10) includes a bicycle computer (14) that includes a global positioning system (GPS) unit (96) and a memory (94) (Par.37) configured to store GPS information in the form of ride data (101) (Par.39).
Claim 8: Bobbitt and Morgal teach the limitations of claim 7 as disclosed above. Bobbitt teaches the ride data (101) is based on usage of the bicycle (10) by the user and includes speed data (112), location data (114), distance data (116), and timing data (104) corresponding to the usage of the bicycle (10) (Par.39) (Fig.7).
Claim 9: Bobbitt and Morgal teach the limitations of claim 7 as disclosed above. Bobbitt teaches the bicycle computer (14) is configured to provide the ride data (101) to a rental kiosk (64) at which the bicycle (10) is returned by the user (Par.45).
Bobbitt does not explicitly teach the bicycle computer is configured to provide the ride data to a return dock at which the bicycle is returned by the user.
Morgal teaches a bicycle computer (420) is configured to provide data to a return dock (402) at which the bicycle (422) is returned by a user (Par.158 and 165).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Morgal in the system of Bobbitt to have had allowed parallel access to all available resources (Par.59); and have had prevented users from waiting in line to use a rental kiosk during rush periods (Par.56).
Claim 10: Bobbitt and Morgal teach the limitations of claim 9 as disclosed above. Bobbitt teaches the return dock comprises the dock (72) or another dock (a different dock 72 in the kiosk 64) at the same vehicle station as the dock (Par.57, Same location.).
Claim 11: Bobbitt and Morgal teach the limitations of claim 9 as disclosed above. Bobbitt teaches the return dock (72) comprises another dock (72) at a different vehicle station from where the bicycle was checked out (Par.8, Different kiosk.).
Claim 15: Bobbitt teaches a-vehicle station system (Fig.4), comprising: a base assembly (73) (Par.32); a dock (72) mounted to the base assembly (73) (Par.32), wherein the dock comprises a locking arrangement (74) configured to secure a bicycle (10) to the dock (72) and release the bicycle (10) from the dock (72) (Par.32); and a kiosk (64) mounted to the base assembly (73) (Fig.4), wherein the kiosk (64) includes a computing system (Fig.8) comprising: a processor (66) (Par.32): an interface (76 and 78) operatively coupled to the processor and configured to receive one or more of authentication information and payment information from a user (Par.33); wherein the processor (66) is configured to authenticate the user based on the authentication information, and, responsive to authentication of the user, cause the locking arrangement (74) to transition from a locked configuration to an open configuration such that the user can remove the bicycle (10) from the dock (72) (Par.32); and a transceiver (142) operatively coupled to the processor (66) and configured to transmit a user identification corresponding to the user and a bicycle identification corresponding to the bicycle (10) to a remote server (90) (Par.50 and 54, A given user is correlated with a particular bicycle. Therefore, the server receives the user identification in order to correlate a user and a bicycle.).
Bobbitt does not explicitly teach wherein the dock comprises a latch.
Morgal teaches a vehicle station system (Fig.1), comprising: a dock (300), wherein the dock (300) comprises: a latch (304/312) configured to secure a bicycle (PEV) (Par.3) to the dock (300) (Fig.9) and release the bicycle (PEV) from the dock (300) (Fig.8) (Par.132-133).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Morgal in the system of Bobbitt to have had a simple locking mechanism capable of handling the mechanical stresses that would be delivered during typical attempts to overpower the locking mechanism (Par.133) thereby preventing bicycle theft.
Claim 16: Bobbitt and Morgal teach the limitations of claim 15 as disclosed above. Bobbitt teaches the interface (76 and 78) includes a first display (76) and one or more readers configured to read a card or fob (Par.33).
Claim 17: Bobbitt and Morgal teach the limitations of claim 15 as disclosed above. Bobbitt teaches the transceiver (142) is configured to receive ride data (101) from a bicycle computer (14) of the bicycle (10) upon return of the bicycle (10) (Par.45), wherein the ride data (101) is based on usage of the bicycle (10) by the user and includes speed data (112), location data (114), distance data (116), and timing data (104) corresponding to the usage of the bicycle (10) (Par.39) (Fig.7).
Claim 18: Bobbitt and Morgal teach the limitations of claim 17 as disclosed above. Bobbitt teaches the transceiver (142) is configured to transmit the ride data (101) to the remote server (90) (Par.45), and further comprising the remote server, wherein the remote server (90) is configured to update a user profile of the user with the ride data (101) (Par.56).
Claim 19: Bobbitt and Morgal teach the limitations of claim 15 as disclosed above. Bobbitt teaches comprising a battery (145) configured to power components of the kiosk (64) and a solar panel (80) configured to charge the battery (145) (Par.48) (Fig.8).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bobbitt et al. (2012/0239248) and Morgal et al. (2010/0228405) as applied to claim 1 above, and further in view of Juva et al. (2019/0285703).
Claim 4: Bobbitt and Morgal teach the limitations of claim 1 as disclosed above. Bobbitt does not explicitly teach the communication connection comprises a persistent communication connection implemented via a resumption protocol. 
Juva teaches a communication connection with a server comprising a persistent communication connection implemented via a resumption protocol (TLS) (Par.140).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Juva in the system of Bobbitt to have had a secure, authenticated and encrypted communication channel (Par.140) thus increasing data security for the user.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bobbitt et al. (2012/0239248) and Morgal et al. (2010/0228405) as applied to claim 1 above, and further in view of Seagraves et al. (2020/0410375).
Claim 5: Bobbitt and Morgal teach the limitations of claim 1 as disclosed above. Bobbitt does not explicitly teach the transceiver comprises a plurality of transceivers including a cellular transceiver, a radio frequency identification (RFID) transceiver, and a low energy transmission transceiver. 
Seagraves teaches a vehicle station system (Fig.2), comprising: a transceiver including a cellular transceiver (Par.24).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Seagraves in the system of Bobbitt to have had enabled wireless communication to share data (Par.30) thereby enhancing convenience and eliminating reliance on wires.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bobbitt et al. (2012/0239248) and Morgal et al. (2010/0228405) as applied to claim 1 above, and further in view of Saint-Germain et al. (2020/0231053).
Claim 6: Bobbitt and Morgal teach the limitations of claim 1 as disclosed above. Bobbitt does not explicitly teach the dock further includes a power conditioning unit configured to generate a plurality of different power signals and to selectively provide power to components of the dock with the plurality of different power signals and to remove the power when the components are not in use.
Saint-Germain teaches a vehicle station system (Fig.9), comprising: a dock (448) including a power conditioning unit (540) configured to generate a plurality of different power signals and to selectively provide power to components of the dock (448) with the plurality of different power signals and to remove the power when the components are not in use (Par.125) (Fig.10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Saint-Germain in the system of Bobbitt to have had adjusted a level of power to improve/optimize the use of available power and to improve/optimize distribution of the power (Par.125).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bobbitt et al. (2012/0239248) and Morgal et al. (2010/0228405) as applied to claim 1 above, and further in view of Ayotte et al. (2009/0301976).
Claims 12-14: Bobbitt and Morgal teach the limitations of claim 1 as disclosed above. Bobbitt comprising a base assembly to which the dock is mounted, wherein the base assembly comprises a first base end, a plurality of base sections, and a second base end that are able to mount to one another in a plurality of configurations to form the base assembly; the plurality of base sections include a first through hole and a second through hole, wherein a first cable runs through the first through hole and a second cable runs through the second through hole to secure the base sections to one another; the first cable and the second cable each mount to the first base end and the second base end.
Ayotte teaches a vehicle station system (Fig.9), comprising: a base assembly to which the dock (102A-102D and 900A-900D) is mounted (Par.105-106), wherein the base assembly comprises a first base end (920), a plurality of base sections (100 and 906), and a second base end (922) that are able to mount to one another in a plurality of configurations to form the base assembly (Par.107 and 111); the plurality of base sections (100 and 906) include a first through hole (1000 and 112) and a second through hole (1002 and 114), wherein a first cable runs through the first through hole (1000 and 112) and a second cable runs through the second through hole (1002 and 114) to secure the base sections (100 and 906) to one another (Par.109 and 119-120) (Fig.10); the first cable and the second cable each mount to the first base end and the second base end (Par.109).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Ayotte in the system of Bobbitt to have had a  modular system that can be tailored according to specific needs (Par.13); and reduce down time as a defective modular component may be easily replaced (Par.14).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bobbitt et al. (2012/0239248) and Morgal et al. (2010/0228405) as applied to claim 19 above, and further in view of Yanagi (2017/0244355).
Claim 20: Bobbitt and Morgal teach the limitations of claim 19 as disclosed above. Bobbitt teaches the solar panel (80) is mounted to a first pole (Fig.8).
Bobbitt does not explicitly teach a second pole that automatically adjust so that the solar panel tracks the sun.
Yanagi teaches a solar panel (1) mounted to a first pole (1a) and a second pole (11) that automatically adjusts so that the solar panel (1) tracks the sun (Par.30-32 and 47-48) (Fig.2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yanagi in the system of Bobbitt to have had adjusted the angle of the light receiving surface of the solar panel to increase the amount of time it receives rays from the sun thereby increasing the amount of power generated relative to a fixed solar panel (Par.3).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859       

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
September 29, 2022